Title: To James Madison from Joseph Delaplaine, 11 October 1820
From: Delaplaine, Joseph
To: Madison, James


                
                    Dear sir,
                    Philadelphia 11 Octobr 1820
                
                At the request of the author, I have the honour of transmitting to you, for your kind acceptance, a volume of poetry, for your good opinion of which, I know he would feel much gratified.
                An elementary book for the use of schools, new in its design & arrangement, will be issued from the press by the same author, in a fee [sic] months; at which time I shall have the pleasure of sending to you a copy. With very high regard, I am, dear sir, your very obed. St,
                
                    Joseph Delaplaine
                
            